El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Cuando un testigo hace ciertas manifestaciones ante un juez instructor (committing magistrate), cuyas funciones en Puerto Eico realiza el fiscal, y estas manifestaciones son reproducidas durante el juicio después del testigo haber declarado lo contrario, el hecho de que tales manifestaciones inconsistentes fueran hechas en sitios diferentes y bajo distintos juramentos no impide que la corte incoe un procedimiento de desacato por perjurio. en corte abierta, ya que la segunda declaración contiene la posibilidad dé un juramento falso y corrupto. Desde luego, debe demostrarse que la segunda declaración es falsa y corrupta. Esto resuelve el primer fundamento de la excepción perentoria presentada en la corte inferior.
El otro fundamento de la excepción fué que la orden *165imputando al acusado la comisión del delito de desacato por perjurio en corte abierta, no demostraba que el testigo hubiese hecho anteriormente ante la corte una declaración falsa de un hecho pertinente a la acusación. La orden, en-tre otras alegaciones esenciales, decía que el testigo de-claró bajo juramento falsamente que cierto acusado no te-nía en la mano una macana de plomo y que no asestó con ella varios golpes. Estas negativas evidentemente se refe-rían a prueba muy pertinente en una acusación por el delito de portar armas.

No hallamos que la corte cometiera error al declarar sin lugar la excepción perentoria, por lo que la sentencia ape-lada dede ser confirmada.